DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180078790 A1) in view of Richardson (WO 2020051257 A9).
With regards to claims 1 and 9, Lee discloses a detector (Fig. 2) comprising: a scintillating material 210 configured for generating radiation upon passing therethrough of a single particle [0066] generated from an ion beam of a synchrotron 130 [0049]; a detector element configured for generating a detector signal from the radiation [0042]; and a processor configured for determining information about the single particles from the detector signals provided by the detector element [0065, 0164]. Lee does not specify wherein the scintillating material comprises a fiber layer formed from scintillating fibers, wherein the fiber layer is arranged perpendicular to a direction of the incident ion beam. However, Richardson teaches it was known to use scintillating fibers arranged perpendicular to a direction of an incident beam in order to determine a charged particle’s detected time and location [0052-0053]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lee with the claimed scintillating fiber layer.
With regards to claim 2, Lee discloses wherein the detector element comprises at least two detector elements [0164] (detector array).
With regards to claims 3 and 12, Richardson teaches wherein the at least two detector elements 1401, 1402 are alternatingly connected to the scintillating fibers within the fiber layer (Fig. 13).

With regards to claim 5, Richardson teaches wherein each of the scintillating fibers has a cross-section of 10 um to 10 mm [0044].
With regards to claim 6, Richardson teaches wherein the detector element is selected from at least one of a photomultiplier tube, a silicon photomultiplier, a charge-coupled device, a complementary metal-oxide-semiconductor, a quanta image sensor chip [0041].
With regards to claim 7, Lee discloses wherein the processor is configured for determining time information about the single particles from the detector signals provided by the detector element (Abstract, Claim 1).
With regards to claim 8, Lee does not specify the claimed components. However, it is noted that such components were generally known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lee with at least one of the claimed components to optimize data processing.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Richardson Testa (US 20110057110 A1).
With regards to claims 16-18, Lee and Richardson teach the detector of claim 1 in cluding a detector arranged perpendicular to the direction of the incident beam (see above), but fail to teach the further detector and processor of claim 16. However, Testa teaches it was known to detect prompt gamma and verify range and local dose received by a target [0020]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lee and Richardson with the claimed configuration such that the detector is placed into a path of the ion beam traveling from a synchrotron to the tissue of the patient in order to prevent tissue damage.
Allowable Subject Matter
Claims 13-15 and 20 are allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach: delivering a portion of energy of the incident ion beam, which passes unabsorbed through the scintillating material, to impinge on a tissue of a patient; and determining the type of the single particles in the ion beam by observing a course of an energy deposition on a fiber layer that is connected to an individual detector element.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884